                Case 19-50576-BLS          Doc 5       Filed 12/11/19   Page 1 of 8




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:

WOODBRIDGE GROUP OF COMPANIES, LLC, :               Chapter 11
et al.,                                           :
                                                  : Case No. 17-12560 (BLS)
                              Remaining Debtors. :
__________________________________________:         (Jointly Administered)
                                                  :
MICHAEL GOLDBERG, as Liquidating Trustee :          Adv. Proc. No. 19-50576 (BLS)
of the Woodbridge Liquidation Trust, successor in :
interest to the estates of WOODBRIDGE GROUP :
OF COMPANIES, LLC et al.,                         :
                                                  :
                              Plaintiff,          :
        v.                                        :
                                                  :
IRA SERVICES TRUST COMPANY,                       :
CUSTODIAN FOR THE BENEFIT OF JAMES                :
C. CHANG; JAMES C. CHANG,                         :
                                                  :
                              Defendants.         :
______________________________________________________________________________

                                            ANSWER

         AND NOW COMES James C. Chang (“Defendant”), by and through his attorneys,

Winget, Spadafora & Schwartzberg, LLP, and hereby files the instant Answer to the Complaint,

in support of which he avers as follows:

                                     Nature of the Action

         1.    Denied. Defendant has insufficient knowledge to inform a belief as to the

veracity of the averments in this paragraph. Accordingly, the same are denied.




                                                   1
               Case 19-50576-BLS        Doc 5       Filed 12/11/19   Page 2 of 8




                                          The Parties

       2.     Denied. Defendant has insufficient knowledge to inform a belief as to the

veracity of the averments in this paragraph. Accordingly, the same are denied.

       3.     Admitted.

                                   Jurisdiction and Venue

       4.     Denied. This paragraph contains conclusions of law to which no response is

required. To the extent a response is deemed required, said averments are denied.

       5.       Denied. This paragraph contains conclusions of law to which no response is

required. To the extent a response is deemed required, said averments are denied.

       6.     Denied. This paragraph contains conclusions of law to which no response is

required. To the extent a response is deemed required, said averments are denied.

       7.     Denied. This paragraph contains conclusions of law to which no response is

required. To the extent a response is deemed required, said averments are denied.

       8.     Denied. This paragraph contains conclusions of law to which no response is

required. To the extent a response is deemed required, said averments are denied.

                                      Case Background

       9.     Denied. Defendant has insufficient knowledge to inform a belief as to the

veracity of the averments in this paragraph. Accordingly, the same are denied.

       10.    Denied. Defendant has insufficient knowledge to inform a belief as to the

veracity of the averments in this paragraph. Accordingly, the same are denied.

                                             Facts

       11.    Denied. Paragraph 11 references a document which speaks for itself. All

summations,



                                                2
               Case 19-50576-BLS         Doc 5       Filed 12/11/19   Page 3 of 8




        12.   Denied. Defendant has insufficient knowledge to inform a belief as to the

veracity of the averments in this paragraph. Accordingly, the same are denied.

        13.   Denied. Defendant has insufficient knowledge to inform a belief as to the

veracity of the averments in this paragraph. Accordingly, the same are denied.

        14.   Denied. Defendant has insufficient knowledge to inform a belief as to the

veracity of the averments in this paragraph. Accordingly, the same are denied.

        15.   Denied as stated. Defendant received principal and interest payments in the

ordinary course of business from Woodbridge affiliated entities.

        16.   Denied as stated. Defendant received principal and interest payments in the

ordinary course of business from Woodbridge affiliated entities.

        17.   Denied. This paragraph contains conclusions of law to which no response is

required. To the extent a response is deemed required, said averments are denied.

        18.   Denied as stated. Defendant received principal and interest payments in the

ordinary course of business from Woodbridge affiliated entities.

        19.   Denied. This paragraph contains conclusions of law to which no response is

required. To the extent a response is deemed required, said averments are denied.

                                   First Claim for Relief
                   (Avoidance of Preferential Transfers – 11 U.S.C. § 547)

        20.   Defendant incorporates his responses to the foregoing allegations as if set forth in

full.

        21.   Denied as stated. Defendant received principal and interest payments in the

ordinary course of business from Woodbridge affiliated entities.

        22.   Denied as stated. Defendant received principal and interest payments in the

ordinary course of business from Woodbridge affiliated entities.

                                                 3
               Case 19-50576-BLS         Doc 5       Filed 12/11/19   Page 4 of 8




        23.   Denied as stated. Defendant received principal and interest payments in the

ordinary course of business from Woodbridge affiliated entities.

        24.   Denied. This paragraph contains conclusions of law to which no response is

required. To the extent a response is deemed required, said averments are denied.

        25.   Denied. This paragraph contains conclusions of law to which no response is

required. To the extent a response is deemed required, said averments are denied.

        26.   Denied. This paragraph contains conclusions of law to which no response is

required. To the extent a response is deemed required, said averments are denied.

        27.   Denied. This paragraph contains conclusions of law to which no response is

required. To the extent a response is deemed required, said averments are denied.

        28.   Admitted.

        29.   Denied. This paragraph contains conclusions of law to which no response is

required. To the extent a response is deemed required, said averments are denied.

                                  Second Claim for Relief
                           (Recovery of Property – 11 U.S.C. §550)

        30.   Defendant incorporates his responses to the foregoing allegations as if set forth in

full.

        31.   Denied. This paragraph contains conclusions of law to which no response is

required. To the extent a response is deemed required, said averments are denied.

        32.   Denied. This paragraph contains conclusions of law to which no response is

required. To the extent a response is deemed required, said averments are denied.

        33.   Denied. This paragraph contains conclusions of law to which no response is

required. To the extent a response is deemed required, said averments are denied.




                                                 4
                  Case 19-50576-BLS        Doc 5       Filed 12/11/19   Page 5 of 8




                                     Third Claim for Relief
                       (To Avoid Intentionally Fraudulent Transfers under
              11 U.S.C. §§544(b) and 548(a)(1)(A), and Cal Civ. Code § 3439, et. seq.)

        34.      Defendant incorporates his responses to the foregoing allegations as if set forth in

full.

        35.      Denied. This paragraph contains conclusions of law to which no response is

required. To the extent a response is deemed required, said averments are denied.

        36.      Denied. This paragraph contains conclusions of law to which no response is

required. To the extent a response is deemed required, said averments are denied.

                                  Fourth Claim for Relief
   (Recovery of Property - 11 U.S.C. §§544(b) and 550 and Cal Civ. Code § 3439, et. seq.)

        37.      Defendant incorporates his responses to the foregoing allegations as if set forth in

full.

        38.      Denied. This paragraph contains conclusions of law to which no response is

required. To the extent a response is deemed required, said averments are denied.

        39.      Denied. This paragraph contains conclusions of law to which no response is

required. To the extent a response is deemed required, said averments are denied.

                                   AFFIRMATIVE DEFENSES

                                     First Affirmative Defense

        40.      The Complaint fails to state a claim upon which relief may be granted.

                                      Second Affirmative Defense

        41.      The payments made by the Woodbridge affiliated entities to Defendant were

made, in whole or in part, in the ordinary course of business pursuant to 11 U.S.C. §547(c)(2).




                                                   5
                Case 19-50576-BLS         Doc 5       Filed 12/11/19   Page 6 of 8




                                   Third Affirmative Defense

         42.   Plaintiff has failed to satisfy a prima facie claim for avoidance under 11 U.S.C.

§547(b), as one or all of the elements of 11 U.S.C. §547(b) are not satisfied.

                                  Fourth Affirmative Defense

         43.   The claims set forth in the Complaint are barred under the doctrine of waiver.

                                   Fifth Affirmative Defense

         44.   The claims set forth in the Complaint are barred under the doctrine of unclean

hands.

                                   Sixth Affirmative Defense

         45.   The claims set forth in the Complaint are barred under the doctrine of laches.

                                  Seventh Affirmative Defense

         46.   Plaintiff is estopped from asserting the Claims set forth in the Complaint.

                                  Eighth Affirmative Defense

         47.   All transfers from the Woodbridge affiliated entities to Defendant were made in

exchange for reasonably equivalent consideration.

                                   Ninth Affirmative Defense

         48.   The Woodbridge affiliated entities were solvent at all relevant times and no

transfers to Defendant rendered these entities insolvent.

                                   Tenth Affirmative Defense

         49.   Defendant’s assets are protected by virtue of being held within an individual

retirement account.

                                 Eleventh Affirmative Defense

         50.   Defendant was not an insider of the Woodbridge affiliated entities.



                                                  6
                  Case 19-50576-BLS             Doc 5        Filed 12/11/19      Page 7 of 8




                                       Twelfth Affirmative Defense

        51.      Defendant expressly incorporates all defenses pursuant to 11 U.S.C. §547(c) and

reserves the right to assert any other affirmative defense and reserved the right to file an

Amended Answer asserting the same.

        WHEREFORE, Defendant respectfully requests that this Court enter judgment in his

favor and against Plaintiff together with costs and any other relief this Court deems appropriate.



                                                                       WINGET, SPADAFORA &
                                                                       SCHWARTZBERG LLP

Dated: December 11, 2019                                                 /s/ Joel Wertman
                                                                       Joel Wertman (pro hac forthcoming)1
                                                                       Douglas Fogle (pro hac forthcoming)
                                                                       1528 Walnut Street, Suite 1502
                                                                       Philadelphia, PA 19102
                                                                       Telephone: (215) 433-1500
                                                                       Facsimile: (215) 433-1501
                                                                       Wertman.j@wssllp.com
                                                                       Fogle.d@wssllp.com
                                                                       Attorneys for Defendant
                                                                       James C. Chang




1
 Pursuant to Rule 9010-1(d) of the Local Rules for the United State Bankruptcy Court for the District of Delaware,
Counsel for Defendant will associate with Delaware Counsel within the timeframe prescribed by Rule 9010-1(d).

                                                         7
             Case 19-50576-BLS         Doc 5       Filed 12/11/19    Page 8 of 8




                              CERTIFICATE OF SERVICE

       I, Douglas G. Fogle, Esquire, hereby certify that I caused a copy of the instant Motion

to be served via ECF, upon the following:

                                     Bradford J. Sandler
                                     Andrew W. Caine
                                     Colin R. Robinson
                             919 North Market Street, 17th Floor
                                       P.O. Box 8705
                               Wilmington, DE 19899-8705
                                Telephone: (302) 652-4100
                                 Facsimile: (302) 652-4400
                                 jspomerantz@pszjlaw.com
                                  crobinson@pszjlaw.com
                                   Attorneys for Plaintiff


                                              /s/ Douglas G. Fogle
                                            Douglas G. Fogle


Date: December 11, 2019




                                               8
